Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [0063] discloses “Any combination of hole 82 geometry, orientation, size, and arrangement is contemplated by this disclosure.”  Examiner believes that this statement is in error, as it would be impossible to contemplate every combination of hole geometry, orientation, size, and arrangement.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10
The term "about" (two instances) in claim 9 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "about" (two instances) in claim 10 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8 and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 10,968,760 (Roberge hereinafter) .

With regard to claim 1, Roberge discloses a section for a gas turbine engine comprising: 
a rotating structure (175); 
a stationary structure (187); 
a flow guide assembly (180) arranged generally between the rotating structure (175) and the stationary structure (187) such that a flow path (182) is defined between the flow guide assembly (180) and one of the rotating structure (175) and the stationary structure (187), the flow guide assembly (180) including a plurality of apertures (194) configured to disrupt acoustic waves of air in the flow path; and 

With regard to claim 2, Roberge discloses the section of claim 1, wherein the rotating structure (175) includes a hub (163) carrying a plurality of blades (161), and the flow path (182) is defined between the hub (163) and the flow guide assembly (180).
With regard to claim 3, Roberge discloses the section of claim 2, wherein the hub (163) is a hub (163) of a high pressure compressor in the gas turbine engine (col. 5 lines 16-22).
With regard to claim 5, Roberge discloses the section of claim 1, wherein a point P is defined along a length of the flow guide assembly (180), and wherein the plurality of apertures (194) are arranged between the point P and an outlet portion (182C) of the flow guide assembly (180).  The point P is not restricted to any portion of the flow guide assembly (180) and therefore could be anywhere along length of the flow guide assembly (180).
With regard to claim 8, Roberge discloses the section of claim 5, wherein a percent open area (POA) of the plurality of apertures (194) increases from the point P to the outlet portion (182C) of the flow guide assembly (180).  This will always be true as the number of apertures increases from point P to the outlet portion.
With regard to claim 11, Roberge discloses the section of claim 1, wherein the flow guide assembly (180) includes an inlet portion (182A) adjacent an inlet to the flow path (182), an outlet portion (182C) adjacent an outlet to the flow path (182), and an intermediate portion (182B) between the inlet portion (182A) and the outlet portion 
With regard to claim 12, Roberge discloses the section of claim 11, wherein the one or more circumferential rows includes three rows (Fig. 6).
With regard to claim 13, Roberge discloses the section of claim 11, further comprising a circumferential row of apertures adjacent the inlet portion (Fig. 4).
With regard to claim 14, Roberge discloses the section of claim 13, wherein the diameter of the plurality of apertures (194) in the one or more circumferential rows increases from the inlet portion (182A) to the outlet portion (182C) (col. 9 lines 2-7).
With regard to claim 15, Roberge discloses a gas turbine engine (20) comprising:  18106060US01; 67097-3929 PUS1 
a compressor section (44, 52) that defines a core flow path (C), the compressor section including a first compressor (44) and a second compressor (52) downstream of the first compressor (44); 
a combustor section (56) in fluid communication with the compressor section (44, 52); 
a turbine section (28) that drives the compressor section (44, 52); and 
wherein at least one of the compressor section (44, 52) and the turbine section (28) includes a rotor assembly, the rotor assembly comprising: 
a rotor including a hub (163) carrying a plurality of blades (161), the hub (163) rotatable about a longitudinal axis (A); 
a flow guide assembly (180) arranged adjacent the hub (163) such that a flow path is defined between the hub (163) and the flow guide assembly (180), the flow 
a seal (176) that extends outwardly from the hub (163) to establish a sealing relationship with a plurality of vanes distributed about the longitudinal axis (A), and wherein an inlet to the flow path is adjacent the seal (176).
With regard to claim 16, Roberge discloses the gas turbine engine of claim 15, wherein at least some of the acoustic waves are generated by vibration of the seal.
With regard to claim 17, in that claim 17 is substantially the same as claim 5, claim 17 is similarly rejected.
With regard to claim 18, in that claim 18 is substantially the same as claim 11, claim 18 is similarly rejected.
With regard to claim 19, Roberge discloses the gas turbine engine of claim 15, wherein the flow guide assembly (180) is a structure that comprises a single-layered wall.
With regard to claim 20, Roberge discloses a method of disrupting acoustic waves in a flow path of a gas turbine engine, comprising:  19106060US01; 67097-3929 PUS1 
communicating flow between a core flow path (C) of the gas turbine engine (20) and an annular flow path, the annular flow path defined between a rotating structure (175) and a flow guide assembly (180), wherein the flow guide assembly (180) includes a plurality of apertures (194) configured to disrupt acoustic waves of air in the flow path.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge.
With regard to claim 6, Roberge discloses all of the limitations except for wherein the plurality of apertures are arranged in a spiral pattern.  Since Applicant has not disclosed that having the plurality of apertures arranged in a spiral pattern solves any stated problem or is for any particular purpose above the fact that this defines relative locations of adjacent apertures and it appears that the apparatus of Roberge would perform equally well with the plurality of apertures arranged in a spiral pattern as claimed by Applicant, it would have been an obvious matter of design choice to modify the apparatus of Roberge by utilizing the specific aperture pattern as claimed for the purpose of defining relative locations of adjacent apertures.
With regard to claim 9, insofar as claim 9 is definite, Roberge discloses all of the limitations except for wherein the POA of the plurality of apertures increases from about 1% at point P to less than about 10% near the outlet portion of the flow guide assembly.  Since Applicant has not disclosed that having the POA of the plurality of apertures increase from about 1% at point P to less than about 10% near the outlet portion of the flow guide assembly solves any stated problem or is for any particular purpose above the fact that this defines relative aperture size and/or frequency and it appears that the apparatus of Roberge would perform equally well with having the POA of the plurality of apertures increase from about 1% at point P to less than about 10% near the outlet portion of the flow guide assembly as claimed by Applicant, it would have been an obvious matter of design choice to modify the apparatus of Roberge by utilizing the specific POA increase as claimed for the purpose of defining relative aperture size and/or frequency.
With regard to claim 10, insofar as claim 10 is definite, Roberge discloses all of the limitations except for wherein the POA of the plurality of apertures increases from about 1% at point P to about 3% near the outlet portion of the flow guide assembly.  Since Applicant has not disclosed that having the POA of the plurality of apertures increase from about 1% at point P to about 3% near the outlet portion of the flow guide assembly solves any stated problem or is for any particular purpose above the fact that this defines relative aperture size and/or frequency and it appears that the apparatus of Roberge would perform equally well with having the POA of the plurality of apertures increase from about 1% at point P to about 3% near the outlet portion of the flow guide assembly as claimed by Applicant, it would have been an obvious matter of design .
Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP 11,105,215 and USPAP’s 2017/0342851, 2017/0198708, 2016/0230778, 2015/0337684, 2015/0233580, 2015/0071760, 2014/0127007, 2013/0259659 and 2002/0079159 all disclose noise attenuation apparatus for gas turbine engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AARON R EASTMAN/Primary Examiner, Art Unit 3745